Citation Nr: 1713003	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  10-12 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for hypertension.

2.  Entitlement to an extraschedular evaluation for migraine headaches.

3.  Entitlement to a total rating due to individual disability (TDIU) prior to September 10, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to January 2008.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, and a January 2010 rating decision by the RO in Waco, Texas.

In March 2014, the Board increased the rating for the Veteran's migraines to 30 percent prior to February 11, 2010, and to 50 percent thereafter.  In addition, the Board remanded the issue of entitlement to a compensable rating for hypertension and entitlement to service connection for a right shoulder disability. 

The Veteran subsequently appealed the March 2014 Board decision to the United States Court of Veterans Claims (Court).  In a June 2015 Memorandum Decision, the Court affirmed the Board's denial of rating in excess of 30 percent prior to February 11, 2010, and vacated and remanded the Board's determination not to refer the issue of migraine headaches for extraschedular consideration.  In addition, the Court remanded the issue of entitlement to TDIU prior to September 10, 2010 for adjudication.

The Board remanded these claims in November 2015 in accordance with the Court's Memorandum Decision.  Since the Board's remand, the Director of Compensation Service determined that the Veteran was not entitled to an extraschedular evaluation for his migraines.  

In a June 2016 rating decision, the RO granted service connection for the Veteran's right shoulder disability, effective February 2008.  Because the Veteran was awarded a complete grant of the benefits sought with respect to his right shoulder claim, it is no longer in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The remaining claims have since returned for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran's diastolic pressure has been predominantly under 100.

2.  His migraine disability is manifested by symptomology considered in the schedular criteria.

3.  The Veteran's combined disability rating is 100 percent effective February 2010 and he engaged in substantially gainful employment through September 2010.


CONCLUSIONS OF LAW

1.  The criteria are not met for a compensable rating for hypertension.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§3.159, 3.321, 4.1, 4.3, 4.7, 4.21, Diagnostic Code (DC) 7101 (2016).

2.   The criteria for an extraschedular evaluation for migraines are not met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§3.159, 3.321, 4.1, 4.3, 4.7, 4.21, Diagnostic Code (DC) 8100 (2016).

3.  The criteria for the assignment of a TDIU were not met prior to September 10, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a) (2016). 

The Veteran's hypertension, migraine, and TDIU claims arise from his disagreement with the ratings assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also met its duty to assist the Veteran in the development of the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's record includes his service treatment records (STRs), post-service VA treatment records, and lay statements in support of the claim.  The Veteran was afforded VA compensation examinations in September 2007 (pre-discharge), September 2009, November 2010, November 2012, and May 2016. 

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice and has had a meaningful opportunity to participate effectively in the development of this claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA's duties to notify and assist him with this appeal have been satisfied.

II.  Increased Rating Claim

A.  Legal Criteria

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes (DCs).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2016).  When a question arises as to which of two ratings applies under a particular DC, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Consideration must be given to increased evaluations under other potentially applicable DCs.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

B.  Analysis 

The Veteran has a noncompensable rating for hypertension rated under DC 7101.  38 C.F.R. § 4.104, DC 7101.  Under DC 7101, a 10 percent rating is warranted when the evidence shows diastolic pressure predominantly 100 or more; or, systolic pressure predominantly 160 or more; or, when the evidence shows a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  Id.  

Prior to discharge, the Veteran was afforded a VA examination in September 2007.  The Veteran explained that he was diagnosed with hypertension in 1989.  His disability was controlled with medication that he took once a day, and he reported no side effects.  He did not suffer a cardiac event.  In addition, he did not have any cardiomegaly on his chest x-ray and he had no left ventricular hypertension on the electrocardiogram.  The Veteran was granted service connection after discharge in February 2008.

In September 2009, the Veteran had an additional VA examination.  He reported that he developed severe nosebleeds that caused him to seek medical assistance, which was when he was diagnosed with high blood pressure with a reading as high as 204/103.  He felt dizzy.  There was no syncope.  He began treatment with IV medication but switched to oral medication.  The Veteran responded well to his treatments but he also had erectile dysfunction as a side effect from the medications.

In January 2010, treatment records show a blood pressure reading of 149/103.  See January 2010 VA treatment records.

During the November 2010 VA examination, the examiner diagnosed the Veteran with hypertensive vascular disease.  The Veteran's blood pressure readings were 113/95, 141/88, 144/95.  The Veteran reported that he was on continuous medication since his diagnosis.  The examiner noted his disability was under fair to good control with medication.

At the November 2012 VA examination, the Veteran indicated both his parents had high blood pressure.  He reported his blood pressure was 140's/102.  He had been on continuous medication since his diagnosis and his treatment plan included continuous medication.  At the examination, his blood pressure readings were 128/88, 135/84, and 130/82.  The examiner concluded that the Veteran's hypertension did not have a functional impact on his ability to work.

In 2015, VA treatment records indicated the Veteran was no longer refilling his hypertension medications.  See March 2015 VA treatment records.  By October 2015, the Veteran stopped taking all blood pressure prescriptions.  In addition, the Veteran reported that most of his blood pressure readings at home were below 140/90.  See October 2015 VA treatment records.

The Veteran received an additional VA examination in May 2016.  The examiner noted that the Veteran had not been diagnosed with hypertension based on the criteria in a VA examination.  Although he was not taking any medication, the Veteran reported that his treatment plan included taking continuous medication for hypertension.  The examiner indicated that he did not have a history of a diastolic blood pressure elevation to predominantly 100 or more.  At the examination, his blood pressure readings were 133/81, 120/82, 119/79, which led to an average reading of 124/80.  The examiner found the Veteran did not have any pertinent physical findings, complications, conditions, signs or symptoms related to conditions related to his hypertension.  In addition, the hypertension did not affect his ability to work.

This body of evidence does not support a compensable rating under DC 7101.  A 10 percent rating is warranted when the evidence shows diastolic pressure predominantly 100 or more; or, systolic pressure predominantly 160 or more; or, when the evidence shows a history of diastolic pressure predominantly 100 or more and requires continuous medication for control.  38 C.F.R. § 4.104, DC 7101.  However, the evidence shows the Veteran's service-connected hypertension is not productive of  diastolic pressure predominantly 100.  See May 2016 VA Examination report.  There is no indication his systolic pressure is predominantly 160 or more.  In addition, the Veteran reported that he was no longer taking blood pressure medication and his blood pressure readings at home were below 140/90.  See October 2015 VA treatment records.  Accordingly, the evidence does not support a compensable rating.  

The Board considered whether this claim should be referred for an extraschedular rating.  38 C.F.R. § 3.321 (b) (2016).  His reported symptoms of hypertension, including feeling dizzy, and their consequent effect, are contemplated by the rating criteria.  Further, the Board does not find that referral for extraschedular consideration is warranted because his symptoms are not unusual and are adequately described by the rating criteria.  Thun v. Peake, 22 Vet. App. 111 (2008).  There is nothing exceptional or unusual about this Veteran's disability picture.  

III.  Evaluation for Migraines on and Extraschedular Basis

The United States Court of Appeals for Veterans Claims (Court) remanded this case for readjudication of extraschedular consideration for the Veteran's migraines.  

Ratings are to be based as far as practicable upon the average impairment of earning capacity.  However, in those exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321.  

The Court has set out a three-part test for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the service-connected migraines are inadequate.  A comparison between the levels of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability levels and symptomatology.  The Veteran's signs and symptoms and their resulting impairment on his daily activities, are contemplated by the rating schedule.  Therefore, those criteria are not inadequate.  See 38 C.F.R. § 3.321 (b); Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran's migraines result in sensitivity to light and sound, and his attacks require rest.  Notably, these signs and symptoms, and their resulting impairment are contemplated by the rating schedule.  See 38 C.F.R. § 4.71a, DC 8100.  Accordingly, the rating criteria contemplate the Veteran's service-connected migraine disability and referral for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495   (Fed. Cir. 2016).  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Accordingly, an extraschedular rating is not warranted.

IV.  TDIU  

The United States Court of Appeals for Veterans Claims (Court) remanded this case for adjudication of entitlement to TDIU prior to September 10, 2010.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  The Veteran must generally meet specific requirements before consideration of whether the evidence demonstrates unemployability.  If the Veteran has two or more service-connected disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

In this case, the Veteran's combined disability rating was 100 percent effective from February 2010.  He is service-connected for migraines, rated as 50 percent disabling since February 2010; cervical spondylosis, rated at 30 percent since February 2008; lumbosacral strain, rated at 20 percent since February 2008; acromioplasty of the left shoulder, rated at 20 percent since September 2009; right shoulder arthritis, rated at 20 percent since February 2008; osteoarthritis of the left knee, rated at 10 percent since February 2008; osteoarthritis of the right knee, rated at 10 percent since February 2008; left wrist tendonitis, rated at 10 percent since February 2008; glaucoma, rated at 10 percent since February 2008; gout of both feet, rated at 10 percent since September 2009; cervical radiculopathy of the left arm, rated at 10 percent since February 2008; and, cervical radiculopathy of the right arm, rated at 10 percent since January 2010.  Therefore, he met the schedular criteria of a TDIU in February 2010.  See 38 C.F.R. §§ 4.25, 4.26.

After establishing a date for the TDIU, the Board must address whether the Veteran's service-connected disabilities precluded him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Under 38 C.F.R. § 4.16 (a), marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  

The evidence shows the Veteran engaged in substantially gainful employment until September 2010.  On the Veteran's application, he reported working at Lowes until December 2008, with 10 days lost from illness.  He then worked at Lockheed Martin from December 2008 through September 2010, with three weeks of time lost from illness.  See September 2010 VA Form 21-8940.  However, the Veteran's supervisor provided a statement explaining that the Veteran required special accommodations and his work assignments were modified due to his various medical issues.  See July 2010 statement.  In addition, the Veteran reported that he was working 40 hours per week and earned $45,000 during the 12 months preceding his last dates of employment.  See September 2010 VA Form 21-8940.  

Although the Veteran's supervisor mentioned a special accommodation, the Board finds there is no evidence that the Veteran worked in the equivalent of a sheltered work environment.  First, although the Veteran and the supervisor confirmed that the Veteran only missed three weeks of work in 2009, this absence indicates the Veteran was able to return and maintain full employment in 2010 without issue, which is commendable.  The facts do not show the Veteran continued his fulltime employment with special accommodations equivalent to a sheltered workship, such that a TDIU is warranted during this time.  Second, the Veteran's 2010 salary of $45,000.00 was well above the poverty threshold.  In 2010, the poverty threshold figure for a single individual under age 65 was $11,344.  See United States Census Bureau Data, 2010 Poverty thresholds.  This evidence does not show the Veteran worked in a sheltered work environment.  Rather, the Veteran was able to continue to engage in substantially gainful employment until September 2010.  

In addition, the Veteran has also reported working until December 2010 and not September 2010, as previously asserted.  See May 2016 VA Examination report.  

Nontheless, the Board finds a TDIU is not warranted prior September 2010.  Although the Veteran's schedular ratings made him eligible for a TDIU in February 2010, he continued to engage in substantially gainful employment until September 2010.  Accordingly, entitlement to a TDIU prior September 2010 is denied.  Moreover, to the extent that TDIU may be raised after the assignment of a schedular 100 percent rating, for Special Monthly Compensation (SMC) purposes, the Board notes that the Veteran's unemployability is based upon all of his service-connected disabilities combined.  See September 2010 VA Form 21-8940.  Thus, entitlement to SMC is not raised on this record.  


ORDER

Entitlement to a compensable rating for hypertension is denied.

An evaluation for migraines on an extraschedular basis is denied.

Entitlement to a TDIU prior to September 10, 2010 is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


